Exhibit 10.62

--------------------------------------------------------------------------------


Summary of Compensation for Executive Officers


The executive officers of Frontier Oil Corporation (“Frontier”) are “at will”
employees, and none of them has an employment agreement.  The unwritten
arrangements under which Frontier’s executive officers are compensated include:


  ·
a salary, reviewed annually by the Compensation Committee of the Board of
Directors of Frontier;



  ·
eligibility for an annual cash bonus, as determined by the Compensation
Committee;



  ·
eligibility for awards under Frontier’s Omnibus Incentive Compensation Plan, as
determined by the Compensation Committee;



  ·
health, life, disability, death and other insurance and/or benefits;



  ·
defined contribution pension and savings plan; and



  ·
vacation, paid sick leave and all other employee benefits.



In addition, each of the executive officers of Frontier have entered into an
Executive Change in Control Severance Agreement and an Executive Severance
Agreement.


The table below sets forth the base salaries, effective as of January 1, 2010,
for the executive officers of Frontier who held office as of January 1, 2010, as
well as, their incentive target for 2010 (as a percentage of base salary).


 
 
Executive Officer
 
2010 Annual Base Salary
Incentive Target for 2010
(Percentage for Base Salary)
 James R. Gibbs
 Chairman of the Board
 
 
$975,000
 
100%
 Michael C. Jennings
 Chief Executive Officer and President
 
 
$775,000
 
100%
 Douglas S. Aron
 Executive Vice President-Chief Financial Officer
 
 
$380,000
 
60%
 Jon D. Galvin
 Vice President
 
 
$305,000
 
50%
 Nancy J. Zupan
 Vice President-Chief Accounting Officer
 
 
$325,000
 
50%
 J. Currie Bechtol
 Vice President-General Counsel & Secretary
 
$342,000
 
50%



